HELD.
That the libelants do not furnish sufficient proof that Hanna's possession was such as to authorize him to encumber the ship with the charge of wages of a crew. There is no evidence that he brought the vessel to this port, or even exercised any control over her, except in directing the broker to ship the crew. He may have wronged the libelants, but there is no proof which can authorize the court to redress that wrong at the expense of the lawful owner, who, on the proofs, must be deemed wholly innocent of any misconduct on LJs part. Libel dismissed, but, as the libelants are seamen, without costs.